240 F.3d 841 (9th Cir. 2001)
CARSON HARBOR VILLAGE, Ltd., a  limited partnership dba Carson Harbor Village Mobilhome Park,  Plaintiff-counter-defendant Appellant,v.UNOCAL CORPORATION, a DELAWARE CORP., Defendant-cross-defendant,andCITY OF CARSON,  Defendant-cross-defendant-crossclaimant-Appellee.
Nos. 98-55056  98-55210 98-55213 98-55215 98-55422
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
February 13, 2001

ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
Judge Wardlaw was recused